Citation Nr: 1802268	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (DMII) and/or as due to herbicide agent exposure.

2.  Entitlement to service connection for optic atrophy of the left eye, to include as secondary to service-connected DMII and/or as secondary to non-service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from January 1966 to January 1969, including service in the Republic of Vietnam (RVN).   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to an herbicide agent.   

2.  Hypertension was first diagnosed in the 1990s; it did not manifest to a degree of 10 percent of more within one year of separation; it is not eligible for presumptive service connection based on herbicide agent exposure; it was not proximally due to or aggravated beyond natural progression by service-connected DMII.  

3.  Optic atrophy of the left eye was first diagnosed in 2005; it did not manifest to a degree of 10 percent or more within one year of separation; it is not eligible for presumptive service connection based on herbicide agent exposure; it was not proximately due to or aggravated beyond natural progression by service-connected DMII; it is not eligible for service connection on a secondary basis to hypertension.

4.  Service-connected DMII was first diagnosed in January 2010. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for optic atrophy of the left eye have not been met.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his hypertension is etiologically related to service, including as due to herbicide agent exposure and/or his service-connected DMII.  See November 2013 Notice of Disagreement; March 2014 VA Form 9; May 2014 Correspondence; December 2017 Appellate Brief.  The Veteran also generally contends that his optic atrophy of the left eye is etiologically related to service, including as due to herbicide agent exposure, his service-connected DMII, and/or his non-service-connected hypertension.  Id.  However, for the reasons discussed below, the Board finds that service connection is not warranted for either disability based on presumptive service connection for chronic diseases, presumptive service connection for diseases associated with herbicide agent exposure, secondary service connection, or direct service connection. 

Presumptive Service Connection

Generally, and unless rebutted by affirmative evidence to the contrary, presumptive service connection for chronic diseases (including hypertension and progressive muscular atrophy) requires the disease to become manifest to a degree of 10 percent or more within one year from separation.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, diseases are not eligible for presumptive service connection based on herbicide agent exposure unless they are specifically enumerated at 38 C.F.R. § 3.309(e).  

In this case, the Veteran's diseases qualify as "chronic" under 38 C.F.R. § 3.309(a), as hypertension is specifically enumerated and optic atrophy of the left eye qualifies as a progressive muscular atrophy.  However, the evidence does not prove, nor does the Veteran contend, that these diseases became manifest to a degree of 10 percent or more within one year from separation (January 1969).  See July 2010 VA DMII examination (hypertension diagnosed in the 1990s); July 2010 VA eye examination (optic atrophy of the left eye diagnosed in 2005); July 2010 record from Richmond VAMC (optic atrophy of the left eye diagnosed in 2005); August 2013 VA hypertension examination (hypertension diagnosed in the 1990s).  As such, presumptive service connection based on chronicity is not warranted.  Further, although herbicide agent exposure while in the RVN is presumed, neither hypertension nor optic atrophy of the left eye are diseases enumerated under 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide agent exposure is also not warranted. 

Secondary Service Connection 

Generally, secondary service connection is warranted when a current disability was proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Preliminarily, the Board notes that the optic atrophy of the left eye is not eligible for secondary service connection to hypertension because hypertension has never been service connected.  As such, the analysis below is limited to whether hypertension and/or optic atrophy of the left eye are secondary to the service-connected DMII.  Based on the evidence below, the Board finds that neither hypertension nor optic atrophy of the left eye were proximally due to or aggravated beyond natural progression by the service-connected DMII.  

The Veteran contended that his DMII pre-dated the hypertension because his original blood sugar and A1C readings were so elevated that he must have had the disease earlier; the Veteran further contended that losing his eyesight followed.  See May 2014 Correspondence.  However, these statements are simply not corroborated by competent evidence of record and, as this diagnosis is not lay-observable, the Veteran is not competent to self-diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, all of the competent evidence indicates that both diagnoses of hypertension (1990s) and optic atrophy of the left eye (2005) predated the diagnosis of DMII (2010); the Board cannot retroactively perform testing to see if DMII existed prior to 2010 and the Veteran has only identified and provided authorization for VA to seek records from Dr. Young (of Virginia Diabetes and Endocrinology, P.C.) and the Richmond VAMC (both were obtained).  See January 2010 record from Virginia Diabetes and Endocrinology (DMII was a new diagnosis over the last month); July 2010 VA DMII examination (hypertension diagnosed in the 1990s); July 2010 VA eye examination (optic atrophy of the left eye diagnosed in 2005); July 2010 record from Richmond VAMC (optic atrophy of the left eye diagnosed in 2005); June 2012 VA Form 21-4142 (Dr. Young and Richmond VAMC); August 2013 VA hypertension examination (hypertension diagnosed in the 1990s).  As such, the Board finds that hypertension and optic atrophy of the left eye both predate DMII.  

Additionally, a July 2010 record from Richmond VAMC identified a history of a left eye stroke in 2005 with vision loss.  Also, a July 2010 VA DMII examiner assessed that DMII caused no associated visual impairment, kidney disease, neurologic disease, amputation, or other diabetic conditions; he also assessed that hypertension was not a DMII complication because hypertension onset predated DMII onset and hypertension had not worsened after DMII onset.  Further, a January 2011 record from Virginia Diabetes and Endocrinology identified a history of cerebrovascular accident (left eye optic nerve stroke with residual decreased superior visual changes) and an August 2013 VA hypertension examiner found that hypertension was not a DMII complication (again, due to onset).  Lastly, a November 2016 VA hypertension examiner noted that he was unable to determine a baseline severity because there were no records dated near the onset; this examiner found no medical evidence that hypertension was aggravated because the Veteran's blood pressure was well controlled on low-dose medication.  As the competent evidence above indicates that neither hypertension nor optic atrophy of the left eye were proximately due to or aggravated beyond natural progression by DMII, secondary service connection is not warranted.    

Direct Service Connection 

The Veteran's inability to prevail on a presumptive or secondary basis does not foreclose his opportunity to prevail on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  Generally, direct service connection requires evidence showing: (1) a current disability; (2) an in-service event or injury; and (3) an etiological relationship between the current disability and the in-service event or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient, in certain circumstances, to show continuity of symptoms after service, as a foundation for a nexus opinion, to link chronic in-service symptoms to the same diagnosed current disability, or as a substitute for a nexus.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  

In this case, the Board previously conceded the elements of current disabilities and in-service event; however, the evidence fails to demonstrate that the herbicide agent exposure at least as likely as not (50 percent probability or greater) caused either disability or aggravated them beyond natural progression; none of the competent evidence even minimally indicates such an association and the Veteran is not competent in this regard, as determining etiology requires appropriate medical background.  Further, although the December 2017 Appellate Brief included a general contention that the Veteran had continuity of symptoms, this contention is simply not corroborated by the preponderance of the aforedescribed, competent evidence of record, indicating hypertension onset in the 1990s (at least 20 years after separation) and optic atrophy of the left eye onset in 2005 (approximately 36 years after separation).  As such, direct service connection is not warranted.   


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for optic atrophy of the left eye is denied. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


